Per Curiam,
This is a bill in equity to enjoin the defendant company from proceeding under its charter to lay railway tracks on Broad street in the city of Philadelphia. The basis of the relief sought was the invalidity of the franchise purported to be granted. The learned judge below rightly held that this was in effect a quo warranto to challenge the validity of the charter itself and could not be sustained by a private relator. He therefore dismissed the bill. A quo warranto was then issued at the relation of the attorney general, and the other questions argued by the appellant in this ease so far as they are relevant will be considered in disposing of that.
Decree affirmed.